EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Claims 28, 30-35 and 37-40 are now pending.  The Examiner acknowledges the amendments to claims 28, 31, 35 and 37, as well as the cancellation of claims 29 and 36.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 28, “medical devices” has been changed to –medical device--.
At line 13 of claim 28, “and” has been deleted.
At line 15 of claim 28, “simultaneously;” has been changed to --simultaneously; and--.
At line 9 of claim 31, “a duty ratio” has been changed to –the duty ratio--.

Reasons for Allowance
Claims 28, 30-35 and 37-40 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 28, 30-35 and 37-40, while the prior art teaches a central nervous magnetic stimulation device, configured for use as a health care or medical device, comprising: a power source, a control circuit and a coil component; wherein, the control circuit comprises a main control chip and a main circuit, the power source supplies power to the control circuit, and the control circuit outputs a time-varying current to the coil component to generate a corresponding time-varying magnetic field; and the time-varying current is output at a frequency of 2000 Hz - 20,000 Hz, and constitutes a string of rhythmic cluster bursts at an appropriate duty ratio; the prior art of record does not teach or fairly suggest a central nervous magnetic stimulation device, configured for use as a health care or medical device as claimed by Applicant, wherein an action area of the time-varying magnetic field is configured to cover an area that equals the size of a user’s head, wherein the coil component comprises at least two coils configured to function simultaneously; and  wherein a maximum value of a peak intensity of the time- varying magnetic field within the action area that is configured to cover an area that equals the size of the user’s head is greater than 0.5 Gs and less than 20 Gs, and a change rate of the peak intensity of the time-varying magnetic field over time (dB/dt) within the action area is less than 35 T/s.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791